 6DECISIONSOF NATIONALLABOR RELATIONS BOARDJ.H. Rutter-Rex Manufacturing Company, Inc.andSouthwest Regional Joint Board,AmalgamatedClothingWorkers of America,AFL-CIO. Cases15-CA-4854 and 15-CA-4894February 13, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn October 30, 1973, Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filedanswering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant of Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, J. H. Rutter-RexManufacturing Company, Inc., New Orleans, Louisi-ana, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.INothing in this Decision shall be construed to require or authorizeRespondent to withdraw the wage increases and vacation benefits foundherein to have been granted unlawfullyDECISIONSIATEMENT OF THE CASERALPH WINKLER, Administrative Law Judge: This caseinvolves consolidated complaints, respectively dated July11and August 8, 1973, issued by the General Counselalleging violations of Section 8(a)(5) and (1) of the Act.Respondent filed answers denying the violations alleged,and a hearing thereon was held in New Orleans on August21, 1973, with all parties represented.Upon the entire record in the case, including myobservationof the demeanor of witnesses and uponconsideration of briefs.' I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTJ.H. Rutter-Rex ManufacturingCompany,Inc.,Res-pondent herein,isa Louisiana corporation engaged inmanufacturing clothing in New Orleans,Louisiana. Res-pondent's out-of-State sales and purchases exceed$50,000yearly andI find,as all parties agree,that Respondent isengaged in commerce within Section 2(6) and(7) of theAct.II.THE LABOR ORGANIZATIONINVOLVEDSouthwest RegionalJointBoard,AmalgamatedClothingWorkers of America, AFL-CIO,herein calledthe Union,isa labor organization within Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Union won a Board-conducted election on February12, 1969, by a vote of 334-105, and it was accordinglycertified as statutory representative of a production andmaintenance unit at Respondent's Dauphine Street plantinNew Orleans. The parties then held 39 bargainingsessions beginning on March 18, 1969; by the end of thelast such meeting on October 13, 1972, only three contractissues remained open-duration of the contract, a checkoffprovision, and the Union's proposal that New OrleansJoint Board of Amalgamated Clothing Workers of Ameri-ca (ACWA) be substituted for the Union as bargainingrepresentative. On January 16, 1973, the Union requestedanother bargaining session; Respondent's counsel agreed,but said that the date for such meeting would have to awaittheavailabilityofRespondent's president, Eugene J.Rutter.Two days later (January 18, 1973), Respondentinformed the Union that Respondent "no longer accordsyou the status of the bargaining representative" and thatthere is "no purpose to be served in resuming thenegotiations."The following day (January 19, 1973),Respondent advised its employees that it was putting intoeffect a wage increase on January 22, and 6 months later itannounced an increase in vacation benefits.The principal issue is whether Respondent unlawfullywithdrew recognition from the Union. Asserting that therecord does not establish that the Union in fact represent-ed a majority of the unit employees on January 18, 1973,Respondent claims that it had a "reasonably based doubt"respecting the Union's continued majority status on suchdate.Respondent's defense must be considered in light of thefollowing established law governing this case:Absent unusualcircumstances,there is anirrebuttablepresumption that the majority status of a certifiedunion continues for one year from the date ofcertification.After the first year the certificate stillcreates a presumption of majority status, but thepresumption is normally rebuttable by an affirmativeshowing that the union no longer commands a'Idesire to acknowledge theveryhelpful briefs of the General Counseland theRespondent209 NLRB No. 5 J.H. RUTTER-REX CO.majority.Moreover, where the certificate is a year ormore old, an employer may withhold further bargain-ing without violating the Act and insist that the unionreestablish its statutory representative status if, butonly if, he in good faith has a reasonable doubt of theunion's continuingmajority.A showing of such doubt, however, requires more thanan employer's mere assertion of it and more than proofof employer's subjective state of mind. The applicabletest, as defined in theCelanesecase, is whether or notthe objective facts furnish a "reasonable basis" for theasserted doubt, or put another way, whether or notthere are "some reasonable grounds for believing theUnion has lost its majority status since its certifica-tion."Laystrom Mfg. Co.,151NLRB 1482, 1483-1484,enforce-ment deniedon other grounds 359 F.2d 799 (C.A. 7, 1966).Also seeEmerson Manufacturing Company, Inc.,200 NLRBNo. 33;AutomatedBusinessSystems,205 NLRB No. 35;TerrellMachine Co. v. N.L.R.B., 427F.2d 1088, 1090 (C.A.4, 1970), cert. denied 398 U.S. 929;N.L.R.B. v. GulfmontHotel Company,362 F.2d 588, 589 (C.A. 5, 1966);N.L.R.B.v.Little Rock Downtowner, Inc.,414 F.2d 1084, 1090-1091(C.A. 8, 1969);N.L.R.B. v. Frick Co.,423 F.2d 1327,1330-1334 (C.A. 3. 1970). Cf.Brooks v. N.L.R.B.,348 U.S.96, 98-104, fn. 18.Respondentdid not establish or adduce evidence toestablishasa factthat the Union, a certifiedbargainingrepresentative,was not a majorityrepresentativeonJanuary 18, 1973. Therefore,and as the foregoing casesmake pellucidly clear,to sustain its defenseRespondentmust establishobjectiveconsiderations,rather thansubjec-tivespeculation,upon which it founded a purported good-faith belief that the Union hadlost itsmajority representa-tivestatus by January 18, 1973.Respondent's ClaimedBasesfor Believing theUnion Had Lost its MajorityRespondent's president, Eugene J. Rutter, participated innegotiations following the Union's certification and headmittedly caused the letter of January 18, 1973, to be sentto the Union, in which Respondent withdrew recognitionfrom the Union and cut off further negotiations. Mr.Rutter testified, in part, as follows in explanation of hisaction:Q.sir?Now, why did you causethat letter to be sent.A.We had, for quite some months, had a feelingthat this union did not represent the employees in ourplant for various reasons. And through, I guess, aboutthe last year and a half or two years of negotiations Iasked my company attorney if we had to meet with thisunion because each request was quite some lengthapart or seemed so to me and the fact that we had asizable amount of turnover since the date of theelection in'69.We had made request offering wageincreasesto the employees and had been turned down,and attempted to have the wage increases stopped inour branch factories with charges to the labor boardwhich were subsequently dismissed, and quite a large7delay, I think of about a year after this request, waitingfor an answer on this wage increase because of unionengineering time studies that we permitted to be madein the plant at their request. The whole tenure of thisbargaining over the period of four years had changed.What they had in 1970 was-seemed to me-'69 and'70-was quite different from '71 and '72. In 1970 theyhad an election in one of the branch factories that theylost by about six to one.JUDGE WINKLER:Was that the same bargaining unitinvolved in this case?THE WITNESS:Same Southwest Region.JUDGE WINKLER:Is that the same bargaining unit? Isaid unit.THE WITNESS: No, sir, it wouldn't be. It would beanother unit.JUDGE WINKLER:Another unit.THE WITNESS: Yes, sir. And for that reason it finallycame to a head on January of this year and we felt thatitwas pointless to have another meeting and thenwithdraw recognition of this union. So we withdrew atthat time.Passage ofTimeBetween NegotiationsThere were, as indicated, 39 bargaining sessions and 36of these meetings were held between March 1969 and July15, 1971. The 37thmeeting washeld on July 25, 1972,about a year after the preceding meeting, and the last twomeetingsoccurred on September 28 and October 13, 1972.Meanwhile, the Union had filed charges against Respon-dent on September 29, 1970, and June 25, 1971, allegingrefusal-to-bargain violations under Section 8(a)(5) of theAct. Finaladministrative action was not taken on thosecharges untilMarch 6, 1972, at which time the GeneralCounsel sustained the Regional Director's determinationnot to issue complaints on those matters.Thus,8(a)(5)charges were pending for approximately 8 months of theperiod between the 36th and 37th meetings. Also duringthis period between the 36th and 37th meetings, and afterdisposition of the other aforementioned 8(a)(5) charges, theparties exchanged position papers respecting substantivecontract terms, the Union on May 1, 1972, and Respon-dent on May 31, 1972. The parties again met on September28 and October 13, 1972, as indicated above, and by letteron November 20, 1972, the Respondent rejected one of thefew unresolved bargainingissues.Two months later,Respondent withdrew recognition from the Union.TurnoverinPersonnelAt the time of the Board election in February 1969 therewere 482 unit employees on the payroll; when Respondentwithdrew recognition from the Union in January 1973approximately 475 unit employees were on the payroll. Ofthis latter number, 255 had been on the February 1969payroll and 227 were newly hired since February 1969.Respondent offered no evidence that any employees onthe January 1973 payroll (including newly hired employeessinceFebruary 1969) had expressed opposition to theUnion as a statutory bargaining representative; and "newemployees," as the Board reaffirmed inEmerson Manufac- 8DECISIONSOF NATIONALLABOR RELATIONS BOARDturing Company Inc., supra,"will be presumed to support aunion in the same ratio as those whom they replaced."Employee turnover alone-and here it was less than 50percent-"does not provide a reasonable basis for conclud-ing that a union has lost its majority status"(N.L.R.B. v.LittleRock Downtowner, supra )2and, as inLittleRockDowntowner,"therewas no independent evidence fromwhich it may be inferred that respondent's new employeesdid not support the union."Purported Lack of Communication between theUnion and Unit Employees.The Union had its last general meeting in April 1970,and Rutter testified that "there wasn't any communica-tions between the bargaining group employees and thepeople in our plant that we were aware of .... " Inaddition to counsel and other bargaining representatives, aunion bargaining committee of employees attended allnegotiatingmeetings. The complement of this employeecommittee was substantially constant, and these employeecommittee members kept the unit employees informed ofnegotiations after each bargaining session and the recordfurthershows that over the course of negotiationsemployee committee members also continued their organi-zational efforts by signing up new members for NewOrleans Joint Board and by having older union membersexecute current cards.Respondent mentions in this connection the Union'sreaction to Respondent's offer to put a wage increase andimproved vacation benefits into effect in June 1970, andfrom this it argues that employees were not aware of thisofferand therefore no longer supported the Union.Without exhaustively detailing this item, it is sufficient tonote that Respondent had been conducting a periodicreview of wage scales during negotiations, but withoutnotification to the Union. When Respondent "sprang" thisoffer by mail on June 5 the Union requested that theincreases be deferred until it could make its own engineer-ing time studies following which the parties could negotiatethematter. The parties had held bargaining sessions onJune 1 and 2, a few days before the offer of June 5, but onneither occasion did Respondent mention the wage scalereview or a contemplated offer in such connection. TheUnion did make its own time study and, upon completion,itadvised Respondent that it concurred in Respondent'sproposed increase.Respondent rejected theUnion's"concurrence"with the explanation that in view of a"refining" of bargaining positions this offer was "no longera part of the company's stated position."Electionin Columbia,MississippiInOctober 1970 the Union'sparent International(ACWA)lost a Board-conductedelection in another unit2Respondent cites several casesin supportof its "turnover"argument.InIngress-Plastene, Inc v. N L.RB,430 F.2d 542, 546 (C.A 7, 1970), theunion in effect conceded its lackofmajority; inNLRB. v LavstromManufacturingCo, 359 F 2d799, 801(C A 7, 1966),the partieshad enjoyeda harmonious bargaining relationship and the union had wonits election bya narrow margin;inSouthernWipers, Inc,192 NLRB816, employees hadexpressed dissatisfactionwith the union,and therewas a turnover ofapproximately 400 in a unit of 100; andinViking Lithographers,Inc—184of Respondent's employees in a Mississippi plant located120 miles away from the New Orleans plant involved here.President Rutter testified, in effect, that the results in this1970 Mississippi election contributed to his belief that theUnion had lost employee support in the New Orleans unitby January 1973.3The Union'sPurported CapitulationRutter testified that another factor contributing to hisbelief that the Union had lost its majority status was that inthe latter period of negotiations the Union took a weakerposition on substantive contract issues than it did early oninnegotiations,and that in the last three meetings itconceded practically all of Respondent'spositions oneconomic issues.Rutter thus testified in effect that suchweak bargaining position could only indicate a lack ofcontinued employee support for the Union and Respon-dent urges that,by January1973, the Union was merelyattempting"to salvage. . .a lost cause highlighted by lackof support and employee communication and manifestedby weakness."Requested Substitution of New Orleans JointBoard ofACWAforUnion Herein(SouthwestRegional Joint Boardof ACWA)The ACWA has various Regional Joint Boards respec-tivelycomprised of Joint Boards which in turn arecomprised of delegates of local unions. Southwest RegionalJointBoard (Union herein), headed by a RegionalManager, has its main office in St. Louis, Missouri; itsjurisdiction encompasses the Southwest part of the coun-try, including the New Orleans Joint Board which theparties agree is a labor organization within Section 2(5) ofthe Act. For reasons of internal union restructuring whichtheUnion explained to the Respondent during negotia-tions-and it is unnecessary to explicate the detailshere-the Union had requested that the New Orleans JointBoard be substituted for Southwest Regional Joint Board(Union herein) as party to the contract under negotiation.Respondent was principally concerned with the financialstability of the New Orleans Joint Board as compared withSouthwestRegional Joint Board, and it accordinglyrejected the Union's proposed substitution on November20, 1972.Respondent asserts that the Union's repeated requests tosubstituteNew Orleans Joint Board for the Union lendsfurther support for its belief that the Union no longerrepresented a majority of the unit employees. PresidentRutter claimed in his testimony that he did not understandNLRB 139, employees also has expressedtheir union dissatisfaction to theemployer and only two employeesremained out of a voting unit of 21.1As indicated above,the vote in the 1969New Orleanselection was 334for the Unionand 105 against Rutter testified that another basis for hisbeliefthat the Unionhad lost its majority statusby January1973 was thefact that105 employees had votedagainst the Union even though-asRespondent offeredto prove-Respondentpurportedlydid not engage inany antiunion campaigningin connection with that election in 1969 J.H. RUTCER-REX CO.9the reason for the Union's requested substitution and thathe was not even "sure" of the Union's existence,4 eventhough he knew of the Union's certification and hadhimself participated in many of the contract negotiationswith the Union.Concluding FindingsRespondent correctly contends that the "good faith" testinvolved here must be made upon consideration of theentire congeries of facts and circumstances.MeasuringRespondent's withdrawal-of-recognition by such standard,and by consideration of individual factors,as well, I amunable to find that the record establishes the objectivesupport for its claim. Indeed, there is no evidence at allrelating to employee disaffection with or defection fromthe Union; nor, apart from sheerest speculation, is therebasis for believing that the Union had lost its status asstatutory representative. In view of the record herein andthe recitals above, I consider it unnecessary to burden thisopinion with further discussion of the factors asserted byRespondent in support of its position.Respondent finally challenges the statutory basis for thepresumption of continuing majority status, set forth abovein the quotation from theLaystrom Mfg.case. Not only dothe other decisions of the Board and the Courts citedherein fully subscribe to this statement of law but also dothe cases cited by Respondent in its very able brief. To myknowledge, the presumption is universally accepted, andRespondent submits neither contrary authority nor cogentjurisprudential argument for re-examining the presump-tion. In any event, I am obliged to follow established lawon the subject, and I do so with ease for I consider itproper.Taking into account all the circumstances and considera-tions upon which the Respondentrelies, I accordingly findthem insufficient to demonstrate that Respondent hadreasonable grounds for believing that the Union lackedmajority employee support at the time of its refusal andfailure to continue recognizing and to continue bargainingwith the Union in behalf of the certified bargaining unit setforth below. In addition to this violation of Section 8(aX5)and (1) committed by Respondent, I find that Respondentfurtherviolated theAct by its announcement andimplementation of unilateral wage increases and vacationbenefits.Oneita KnittingMills, Inc.,205 NLRB No. 76;Yellow Front Stores d/b/a Sel-low Discount,205 NLRB No.64.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin Section 2(6) and (7) of the Act.2.The Union is a labor organization within Section2(5) of the Act.3.The following employees constitute an appropriatebargaining unit within Section 9(b) of the Act:4 In view of Rutter's purported perplexity as to the relationship betweenthe Union and the New Orleans Joint Board, it is interesting to note that heapparently had no such problem concerning the Union and ACWA_ Intestifying about the aforementioned Mississippi election in 1970,he said itwas "the same union" asinvolvedherein.As indicated above, theunion inthat Mississippi electionwas ACWAAll production and maintenance employees at Employ-er's plant located at 3725 and 3726 Dauphine Street,New Orleans, Louisiana, including intra-plant truckdri-vers, janitors and quality control employees; excludingoffice clerical employees, professional employees, over-the-road drivers, guards, and supervisors as defined inthe Act.4.On and atall times sinceFebruary 12, 1969, theUnion has been and is the exclusive bargainingrepresenta-tiveof the employees in the aforedescribed appropriateunit,within Section 9(b) of the Act.5.Respondent has violated Section 8(a)(5) and (1) oftheAct by refusing to recognize and bargain with theUnion at alltimes sinceJanuary 18, 1973, and byunilaterally changing wage rates and vacation benefits onJanuary 22 and June 20, 1973.6.The aforesaid unfair labor practices affect commercewithin Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take appropriateaffirmativeaction toeffectuate the policies of the Act, including continuedrecognition of and bargaining with the Union as statutoryrepresentative.Upon the foregoing findings, conclusions, and the entirerecord, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDERSJ.H. Rutter Rex Manufacturing Company,Inc.,NewOrleans,Louisiana,itsofficers,agents, successors, andassigns,shall:1.Cease and desist from:(a)Refusing to recognize and bargain with SouthwestRegional Joint Board,Amalgamated Clothing Workers ofAmerica,AFL-CIO,as exclusive bargaining representativein the following bargaining unit:All production and maintenance employees at Employ-er's plant located at 3725 and 3726 Dauphine Street,New Orleans, Louisiana, including intra-plant truckdri-vers, janitors and quality control employees; excludingoffice clerical employees, professional employees, over-the-road drivers, guards and supervisors as defined inthe Act.(b)Unilaterally granting wage increases and vacationbenefitsorotherwise changing any other terms orIn the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations,and recommended Order hereinshall,as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and Order, andall objections thereto shall be deemed waived for all purposes 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions of employment without prior consultation withthe Union.(c) In any like or related manner interfering with,restraining,or coercing its employees in their exercise ofrights under Section 7of the Act.2.Take thefollowing affirmative action to effectuatethe policiesof the Act:(a) Upon request,recognize and bargain collectively withSouthwest Regional Joint Board,AmalgamatedClothingWorkers ofAmerica, AFL-CIO,as exclusive representa-tive of its employees in the above-described appropriateunit,and embody in a signed agreement any understandingreached.(b) Post at its plant at New Orleans, Louisiana, copies ofthe attached notice marked"Appendix."s Copies of saidnotice on formsprovided by theRegional Director forRegion 15 of the Board, after beingduly signed byRespondent,shall be posted by Respondent immediatelyupon receipt thereof,and be maintained for 60 consecutivedays thereafter,in conspicuous places,including all placeswhere notices to employees are customarily posted.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT announce or make unilateral changesinwages, vacation benefits, or any other term orcondition of employment without prior consultationwith Southwest Regional Joint Board, AmalgamatedClothing Workers of America, AFL-CIO.WE WILL, upon request, recognize and bargaincollectivelywith Southwest Regional Joint Board,Amalgamated Clothing Workers of America, AFL-CIO,inbehalfof the production and maintenancebargaining unit at the Dauphine Street plant in NewOrleans, Louisiana.J.H. RUTTER-FLEXMANUFACTURING COMPANY,INC.(Employer)Reasonable steps shallbe taken byRespondent to insureDatedBythat said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 15, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.6 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "(Representative)(Title)This is an official notice and must not be defaced byanyone.,This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to to the Board's Office,Plaza Tower,Suite 2700,1001Howard Avenue,New Orleans,Louisiana 70113,Telephone504--527-636 1.